FILED
1/9/2015 2:22:52 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Roxanne Huron



                                                       NO. 2013CI09714
                                                                                                 FILED IN
              CECILIA A. ROBINSON AND CECIL L.                  §    IN THE DISTRICT 4th
                                                                                     COURT
                                                                                         COURT OF APPEALS
              JONES, JR.                                        §                         SAN ANTONIO, TEXAS
              Plaintiffs,                                       §                        02/5/2015 8:30:35 AM
                                                                §                          KEITH E. HOTTLE
              V.                                                §    131ST JUDICIAL     DISTRICT Clerk
                                                                §
              YVONNE E. PERRYMAN                                §
              Defendant.                                        §    OF BEXAR COUNTY, TEXAS

                                                    NOTICE OF APPEAL

                      Defendant, Yvonne E. Perryman, party to this case, files this Notice of Appeal seeking to

              alter the trial court's judgment or other appealable order.

                      The trial court, trial court case number and style of this matter are shown in the above

              caption.

                      The judgment or order appealed from was signed on December 23, 2014.

                      Yvonne E. Perryman desires to appeal the sufficiency of evidence in support of the claimed

              maintenance expenses. Specifically, the admission of documents as a summary of voluminous

              testimony absent testimony as to the substance of the documents.

                      This appeal is being taken to either the First or Fourteenth Court of Appeals.

                      This notice is being filed by Yvonne E. Perryman.

                                                             Respectfully submitted,

                                                             By: /s/ Kevin D. Hays
                                                             Kevin D. Hays
                                                             Texas Bar No. 24074381
                                                             Email: KHays@clear.net
                                                             321 Jackson
                                                             San Antonio, Texas 78212
                                                             Tel. (210) 226-4878
                                                             Fax. (210) 807-8805
                                                             Attorney for Defendant
                                                             Yvonne E. Perryman
                               CERTIFICATE OF SERVICE

       I certify that on January 9, 2015 a true and correct copy of Defendant's Notice of Appeal
was served by fax on Steven F. Wooldridge at (210) 223-6372.


                                            /s/ Kevin D.    Hays
                                            Kevin D. Hays